DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 03/24/2022 (“03-24-22 OA”), the Applicant amended independent claim 1 and cancelled claims 7-10 in a reply filed on 06/07/2022. Applicant’s amendments to independent claim 1 have changed the scope of independent claim 1 and its dependent claims.
	Currently, claims 1-6 are examined as below.
Response to Arguments
Applicant’s replacement sheets of drawings have overcome the drawings objections as set forth under line item number 1 in the 03-24-22 OA.
Applicant’s amendments to the title of the invention have overcome the specification objections as set forth under line item number 2 in the 03-24-22 OA.
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item numbers 3-4 in the 03-24-22 OA.
A new reference is introduced. New grounds of rejections under 35 U.S.C. 102(a)(2) and 112(b) are provided as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because the limitation “the metal layer” in line 10 is not mentioned before. There is insufficient antecedent basis.
	Claim 3 is indefinite, because the limitation “the metal layer” in line 5 renders the claim indefinite. It is unclear if such metal layer refers to the metal layer of claim 1 or the composite metal layer of claim 3.
Note the dependent claims 2-5 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0106045 A1 to Han et al. (“Han”).

    PNG
    media_image1.png
    474
    639
    media_image1.png
    Greyscale

	Regarding independent claim 1, Han in Fig. 7 teaches an array substrate (Fig. 7), comprising a display region DA (¶ 55, display area DA) and a non-display region NDA (¶ 55, non-display area NDA), wherein the array substrate comprises: 
a substrate 101 (¶ 90, first base layer 101); 
a first transparent layer 103 (¶ 90-¶ 91, second base layer 103 includes a transparent polymer resin) disposed on the substrate 101 corresponding to the display region DA (Fig. 7);
an interlayer insulating layer 205 (¶ 101, first insulating interlayer 205) disposed on the substrate 101; 
a second transparent layer 223 (¶ 113, opposite electrode 223 includes transparent layer) disposed on the interlayer insulating layer 205;
a passivation layer 207 (¶ 101-¶ 102, second insulating interlayer 207 formed of silicon oxide or silicon nitride, which is the same material as the Applicant purported in disclosure for passivation layer (see paragraph 49 in the specification of the present application)) disposed on the interlayer insulating layer 205; 
a planarization layer 209 (¶ 105, organic insulating layer 209 is a planarization insulating layer) disposed on the passivation layer 205; 
a second contact hole (Fig. 7, a via hole that passes through layers 207 and 209 and accommodates layers DE and 221) penetrated through the passivation layer 207 and the planarization layer 209; 
a pixel electrode layer 221 (¶ 106, pixel electrode 221) disposed on the planarization layer 209 and connected to the metal layer DE (¶ 97 & ¶ 100, drain electrode DE includes metal) through the second contact hole (Fig. 7); and 
a pixel definition layer 211 (¶ 108, pixel-defining layer 211) disposed on the planarization layer 209 and partially covered on the pixel electrode layer 221 (Fig. 7).
	Regarding claim 6, Han in Figs. 3 and 6-7 further teaches an organic light-emitting diode display panel 10 (¶ 73, ¶ 85 & ¶ 88,OLED display panel 10), comprising an array substrate (Figs. 6-7) as claimed in claim 1.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-5 are rejected.
Claims 2-5 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 2 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 2, wherein the substrate positioned in the non-display region is sequentially laminated with: an active layer disposed on the substrate, wherein the active layer is disposed in a same layer as the first transparent layer; a gate insulating layer disposed on the active layer; and a gate disposed on the gate insulating layer; wherein the interlayer insulating layer comprises at least two first contact holes disposed in the interlayer insulating layer.
Claims 3-4 would be allowable, because they depend from the allowable claim 2.
Claim 5 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 5, wherein the substrate comprises: a glass substrate; a light-shielding layer disposed on the glass substrate in the non-display region; and a buffer layer disposed on the light-shielding layer and the glass substrate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895               

/JAY C CHANG/Primary Examiner, Art Unit 2895